In an action on a written guarantee of payment, the defendant Frank Piccolo appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered August 7, 1985, which, upon the denial of his motion to vacate his default, is in favor of the plaintiff and against him in the sum of $14,158.
Ordered that the judgment is affirmed, with costs.
The appellant failed to demonstrate the existence of a meritorious defense to the unconditional and continuing per*614sonal guarantee which he executed in favor of the plaintiff bank. Accordingly, Special Term did not abuse its discretion in denying the appellant’s motion to vacate his default and in awarding judgment in the plaintiff’s favor. Mollen, P. J., Weinstein, Eiber and Spatt, JJ., concur.